 In the Matter of DECATUR IRON& STEEL COMPANY,SHIPBUILDINGDIVISION,.and,UNITED, BROTHERHOOD OFWELDERS, CUTTERS ANDHELPERS OFAMERICACase No. R-4325.-Decided November 10, 1942Jurisdiction:shipbuilding industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord either of competing unions recognition until certified by theBoard; election necessary.Unit Appropriate for Collective Bargaining:welders, cutters (burners), andhelpers, including lead men, but excluding quarter men.Mr. John H. Peach,of Decatur, Ala., for the Company.Mr. James E. Weaver,of Hartselle, Ala., for the United.Mr. H. G. B. King,of,_Chattanooga, .Tenn., for, the. Boilermakers.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by United Brotherhood of Welders,Cutters and Helpers of America, herein called the United, allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees of Decatur Iron & Steel Company, Ship-building Division, herein called the Company, the National LaborRelations,Board provided for an appropriate be,,upon due noticebeforeMerle D. Vincent, Jr., Trial Examiner. Said hearing washeld at Decatur, Alabama, on September 30, 1942.The Company,theUnited, and International Brotherhood of Boilermakers, IronShipbuilders,Welders and Helpers of America, herein called theBoilermakers, appeared, participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the hearing, theTrial Examiner reserved ruling on motions by the Company andBoilermakers to dismiss the United's petition for the reason that theunit alleged by the United therein is inappropriate.For the reasons45 N.L.R B., No 74504 DECATUR IRON & STEEL COMPANY505.setforth below, the motions are hereby denied.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.On October 15, 1942, the Boilermakers filed a brief which theBoard has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYDecatur lion and Steel Company is an Alabama corporation withitsmain office at Decatur, Alabama. It is engaged in the production,of structural and ornamental steel and has recently built and is nowoperating a shipbuilding plant at Decatur,, Alabama.The shipbuild-ing division of the Company is the only plant involved in this proceed-ing.The Company purchases approximately 14,000 tons of raw ma-terials, consisting of steel bars, shapes, plates and sheets, per year.Approximately 30 percent of these materials is purchased by the Com-pany outside the State of Alabama.The ships built by the Companyare sold and delivered to the United States Navy through its repre-sentatives in Decatur, Alabama.The Company admits it is engagedin interstate commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOL\EDUnited Brotherhood of Welders, Cutters and Helpers of Americais an unaffiliated labor organization.It admits to membership em-ployees of the Company.InternationalBrotherhood of Boilermakers, Iron ShipbuildersWelders and Helpers of America, is a labor organization affiliated withthe American' Federation- of Labor. It admits to membership-em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn June and August of 1942 the United requested the Companyto recognize it as the bargaining agent for all the Company's weld-ers, cutters (burners) and helpers, including lead men and quartermen, which it contends constitute an appropriate bargaining unit.InMay 1942, the Boilermakers requested recognition as bargaining agentfor all production and maintenance employees of the Company.TheCompany refused to recognize either union unless and until one ofthem had been certified bftlie Board. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement by a Field Examiner of the Board indicates that theUnited represents a substantial number of employees in the appro-priate unit.'We find that a question affecting commerce has arisen concerningthe representation of the employees of the Company within the mean-ing of Section 9 (c) and Section 2 (6), and (7) of the Act.IV. THE APPROPRIATE UNITThe United contends that all welders, cutters (burners) and help-ers, including lead men and quarter men, employed at the Company'sshipbuilding plant, comprise an appropriate unit because such em-ployees constitute a skilled craft.The Boilermakers contends that all production and maintenanceemployees of the Company's shipbuilding plant, including the em-ployees sought by the United, but excluding office and clerical em-ployees, supervisors and watchmen, constitute an appropriate unit.In support of its contention that a plant-wide unit is appropriate,theBoilermakers argues that the United's proposal to establishwelders and cutters as a separate bargaining unit, would createjurisdictional disputes and labor controversies within the plant andfurther that a plant-wide unit is appropriate because the duties ofthe welders and cutters and the other production and maintenanceemployees of the Company are closely correlated.The Company is in accord with the Boilermakers and requests aplant-wide unit. It argues that, if the United's unit is found appro-priate, other crafts and groups would seek to be established asseparate units with separate representation, thereby hindering andretarding production within the plant because the Company wouldhave to deal with a large number of bargaining committees.Although the duties of the welders and cutters require that theywork throughout the plant in conjunction. with other employees,they are a clearly identifiable group.Welders as well as cutters areskilled employees and must pass rigid examinations before becoming1 The statement of the Field Examiner shows that the United submitted to.him 117authorization cards,'93 of which bore apparently genuine original signatures of personsWhose names appear on the Company's pay roll of August 27,1042, in the appropriate unit.Said pay roll contains the names of 209 persons within the appropriate unit. These cardswere dated in July and August 1942.The Boilermakers submittedto the FieldExaminer 75 application-for-membership' cardsand 48 authorization cards,all of which appear to bear genuine original signatuies.Nineof the 123 signatures are names of persons in the United's proposed unit on the Company'spay roll of August 27,1942Eighty-seven of said signatures are names of persons on theCompany s pay iollofAugust27,1942,who were employed as production and maintenanceemployees but not within the United's unit. It appears that the Company employs approxi-mately 900 employees. 1DECATUR IRON & STEEL CONIPANY'507qualified in-their craft.There has been no collective bargaining, sofar as the record shows, on behalf of any employees in the planthere involved, which has recently been placed in operation.As thestatement with respect to representation claims shows, the Boiler-makers has made no substantial showing among employees in a plant-wide :unit, nor has any organization petitioned for certification uponan industrial basis.Under these circumstances, we believe that thepurposes of the Act will best be effectuated by making collective bar-gaining an immediate possibility for the welders and cutters.Wefind, accordingly, that the welders and cutters constitute an appro-priate unit.Our finding in this respect, however, does not precludea later determination at another stage of self-organization that alarger unit is appropriate.2All parties would include lead men and quarter men in the unit.The Company employs approximately 16 lead men. A lead man is aworking foreman in charge of approximately 10 welders.A substan-tial portion of his time is spent in -working with the welders and hehas no authority to hire or discharge employees under him. Inas-much as lead men appear to be working foremen, spend a substantialportion of their time in manual labor, and do not have the authorityto hire or discharge employees under them, we shall include them inthe unit.The Company employs 3 quarter men at its ship buildingplant.A quarter man is a subforeman.His duties are strictly super-visory, and he has authority to hire and discharge.Each quarterman has direct supervision of 5 or 6 lead men. - The duties of thequarter men indicate that they are supervisory employees.We shall,therefore, exclude them from the appropriate unit.Accordingly, we find that all welders, cutters (burners) and helpers,employed by the Company at its Decatur, Alabama, shipbuildingplant, including lead men, but excluding quarter men, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVE'SWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.2 SeeMatter of Ryan Aeronautical Co.andUnited AircaaftWelders of America, Ind,15 N. L. R B 812,Matter of Verson All-SteelPressCompanyandInternationalAssocia-tion of Machinists, Shop Welders d Cutters of America, Local1539,affiliatedwith theA. P. ofL.,40N.LR. B 858. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Boilermakers requested that its name be omitted from the ballotin the event the Board ordered an election in the unit herein foundappropriate.We shall therefore not afford the Boilermakers a placeon the ballot in the election directed herein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series, 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Decatur Iron SSteel Company, Shipbuilding Division, Decatur, Alabama, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Articl"e'III, Section 10, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period,irnmediatelypreceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by United Brotherhood of Welders, Cuttersand Helpers of America for the purpose of collective bargaining.